Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Monroe County [John J. Ark, J.], entered Apr. 24, 2015) to review a determination of respondent New York State Division of Human Rights. The determination dismissed petitioner’s complaint.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed for reasons stated in the decision of respondent New York State Division of Human Rights. Present — Centra, J.P., Peradotto, Lindley, Valentino and Whalen, JJ.